       Case 1:16-cv-02578-MLB Document 192 Filed 05/27/20 Page 1 of 5




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

MELVA ROGERS, and                              )
DERAVIS THOMAS, et al.                         )
                                               )
      Plaintiffs,                              )
                                               )     CIVIL ACTION
v.                                             )     FILE NO.1:16-cv-2578
                                               )
CITY OF ATLANTA, et al.                        )
                                               )
      Defendant.                               )

         PETITION FOR SUPPLEMENTAL LEAVE OF ABSENCE

             COMES NOW, Mary A. Prebula, Pursuant to Local Rule 83(E)(3), and

respectfully applies to this Court for a leave of absence, on following dates for the

following reasons:

                          July 8-July 22, 2020 (family medical)
                          September 4-September 9, 2020
                          November 26-27, 2020
                          December 24-25, 2020
                          December 28, 2020-January 29, 2021 (out of the country)


                                          1.

             Ms. Prebula is the attorney of record for Defendant James Rolphe Burns

in the above referenced case.



                                          1
        Case 1:16-cv-02578-MLB Document 192 Filed 05/27/20 Page 2 of 5




             On the dates requested, Ms. Prebula and will be unavailable due to

vacation and holidays, community, and bar matters, including out of state and out of

country trips.

                                          3.

             Ms. Prebula has requested a leave of absence in each of her other cases

pending before other courts.

                                          4.

             It is expected that the case as to Mr. Burns will continue to be stayed

during this period pending resolution of the underlying criminal matter.

                                          5.

             Ms. Prebula respectfully requests that any and all court hearings or

proceedings or trials involving Mr. Burns be stayed during Ms. Prebula’s leave of

absence.

             WHEREFORE, Plaintiff prays the Court grants the requested leave of

absence for the dates of July 8 through July 22, 2019, September 4 through

September 9, 2020, November 26 and 27, 2020, December 24 and 25, 2020 and

December 28, 2020 through January 29, 2021.




                                         2
Case 1:16-cv-02578-MLB Document 192 Filed 05/27/20 Page 3 of 5




    This 27th day of May, 2020.

                             /s/ Mary A. Prebula
                             MARY A. PREBULA
                             Georgia Bar No. 586743
                             Prebula & Associates LLC
                             3400 Peachtree Rd NE
                             Suite 1250, Lenox Towers North
                             Atlanta, GA 30326
                             (770) 495-9090 phone
                             (770) 497-2363 fax
                             mprebula@prebulallc.com
                             Attorney for Defendant Burns




                                  3
        Case 1:16-cv-02578-MLB Document 192 Filed 05/27/20 Page 4 of 5




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

MELVA ROGERS, Natural Parent of                    )
DERAVIS CAINE ROGERS, Deceased                     )
                                                   )
      Plaintiff,                                   )
                                                   )   CIVIL ACTION
vi.                                                )   FILE NO.1:16-cv-2578
                                                   )
CITY OF ATLANTA, et al.                            )
                                                   )
      Defendant.                                   )

                           CERTIFICATE OF SERVICE

             This is to certify that I have this day electronically filed MARY A.

PREBULA’S PETITION FOR LEAVE OF ABSENCE, with the Clerk of Court

using the CM/ECF system which will automatically send email notification of such

filing to the following attorneys of record:

      Omari J. Crawford (via email)                    Alisha Marie Nair
      ojcrawford@dekalbcountyga.gov                    amnair@atlantaga.gov
      Samuel L. Starks                                 Staci J. Miller
      sstarks@cochranfirmatl.com                       sjmiller@atlantaga.gov
      Shean DeCarlos Williams                          James E. Dearing, Jr.
      SWilliams@cochranfirmatl.com                     jdearing@jed-law.com
      Mecca Shali Anderson
      manderson@cochranfirmatl.com
      Reginald McClendon
      Reginald.mcc@gmail.com




                                               4
Case 1:16-cv-02578-MLB Document 192 Filed 05/27/20 Page 5 of 5




    This 27th day of May, 2020.

                            /s/ Mary A. Prebula
                            Mary A. Prebula
                            Georgia Bar No. 586743
                            PREBULA & ASSOCIATES LLC
                            Suite 1250 Lenox Towers North
                            Atlanta, Georgia 30326
                            (770) 495-9090 phone
                            (770) 497-2363 fax
                            mprebula@prebulallc.com
                            Attorney for Defendant Burns




                                  5
